EXAMINER'S AMENDMENT
This Office action is in response to the amendment filed 9/2421.  As requested, claim 21 has been amended.  In response to the amendment, the 112(b) or 112 (pre-AIA ), 2nd paragraph rejections of claims 21-32, 34-38 and 40 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashley Dreis on September 29, 2021.

The application has been amended as follows: 
In The Claims
40. (Currently Amended) The article of claim [39] 37, wherein the facing layer is
perforated.


Allowable Subject Matter
Claims 21-32, 34-38 and 40 allowed.
The following is an examiner’s statement of reasons for allowance: Medical articles are known as demonstrated by the prior art of record. The prior art, however, fails to teach or fairly suggest to one alone or in combination, a medical article comprising a carrier comprising at least two carrier strands removably attached to the first major backing surface, wherein at least a portion of the carrier extends to the wound dressing perimeter, wherein the carrier overlies at least a portion of the absorbent pad, and wherein the carrier overlies at least a portion of the backing on each side of the symmetry axis but does not overlie the backing along the symmetry axis” in combination with the other recited elements of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786